DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/20 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (20130014451).
Claim 1.  Russell discloses a module (105 and/or 205 and/or 305 and/or 405 and/or 505) for use in the erection of buildings in modular construction, wherein the module has a parallelepiped-shaped basic design and has first, second, third, and fourth outer walls, a floor, and a ceiling (as seen in the figures and noted in the 
wherein the module includes a useful area (such as the bathroom area as seen in figure 2) and separate first and second vertical ducts (as noted in the annotated figure below), with both the first and second vertical ducts running through the module from bottom to top, the first vertical duct extending between the first outer wall and at least one first duct wall, and the second vertical duct extending between the second outer wall and a second duct wall (as noted in the annotated figure below);
wherein a plurality of risers (230 as seen in at least figure 2 and as noted at least at paragraph 0029) for receiving different fluids are installed in the first vertical duct and a plurality of ductworks (such as but not limited to 252,246,204,202,242,240,238,206,304,306,236,232,358,364,468,406 as noted at least at paragraphs 0029-0035) for receiving cables are provided in the second vertical duct; and
wherein the floor and ceiling comprise an aperture (as seen in figure 4 generally at 406,468), one of the vertical ducts extending into the apertures in the floor and the ceiling so that the duct is open at the top and bottom (as seen in figure 4).
Russell does not expressly disclose that the floor and ceiling comprise first and second apertures, the first vertical duct extending in to the first aperture in the floor and the ceiling and the second vertical duct extending into the second apertures in the floor and the ceiling so that the first and second vertical ducts are open at the top and bottom.  However Russell does disclose at least one aperture in the floor and ceiling for a duct to extend through and be open at the top and bottom (as seen in figure 4) and 

    PNG
    media_image1.png
    768
    745
    media_image1.png
    Greyscale


Claim 2. The module in accordance with claim 1, wherein a first vertical duct is completely surrounded by the first duct wall and the first outer wall laterally over the total height of the module, and the second vertical duct is completely surrounded by the second duct wall and the second outer wall laterally over the total height of the module (as noted in the figures at least at figure 2 and disclosure).
Claim 3. The module in accordance with claim 1, wherein the first vertical duct is arranged along the inner side of the first outer wall (as seen in at least figure 2 and as noted in the annotated figure), and the second vertical duct is arranged along the inner side of the second outer wall.

Claim 6. The module in accordance with claim 1, wherein the ductworks are fixed in the second vertical duct such that the ductworks can be displaced vertically downwardly from a defined starting position up to and into an end position and/or wherein the ductworks are socket pipes (as noted throughout the disclosure and figures).
Claim 7. The module in accordance with claim 1, wherein the module has cabling having one or a plurality of cables in the second vertical duct, with the cables each having a free end and a bound end, and with the bound ends of the cables being already connected to the module (at 226 and as noted throughout the disclosure at least at paragraphs 0024-0040 and figures).
Claim 8. The module in accordance with claim 7, wherein the module comprises an electrical sub-distributor (226) to which the bound ends of at least some of the cables are connected (as noted at figures 0026-0040).
Claim 9. The module in accordance with claim 1, wherein the supporting cross laminated timber boards of the outer walls, of the ceiling and/or of the floor are lined and/or coated at least over a partial area (where they are coated with spray foam (as noted at least at paragraph 0027).
Claim 10. The module in accordance with claim 1, wherein the useful region is at least partly formed by a wet room (where it is a bathroom).

Claim 12. The module in accordance with claim 1, wherein the first and second vertical ducts are arranged along the inner side of the first outer wall (as seen in at least figure 2 and as noted in the annotated figure above).
Claim 13.  The module in accordance with claim 3, wherein the at least two vertical ducts are arranged in a plant room that is separated from the useful area by a partition wall (the wall door 212 is in, as seen in figure 2).
Response to Arguments
Applicant's arguments filed 9/29/20 have been fully considered but they are not persuasive. Applicant’s argument that Russell in no addresses the problem of providing a module that enables vertical sealing is not persuasive as this is not a claimed feature.
Applicant’s arguments appear to be drawn to newly added claim limitations which are addressed in the rejection above and therefore are not persuasive to overcome the prior art as presented in the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228.  The examiner can normally be reached on M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635